                Case 19-20903              Doc 1        Filed 05/28/19           Entered 05/28/19 13:07:54                    Page 1 of 52 5/28/19 1:04PM

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Hermitage Inn Real Estate Holding Company, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  145 Deercliff Road
                                  Avon, CT 06001
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hartford                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  10 Gatehouse Trail Wilmington, VT 05356
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.hermitageclub.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 19-20903                 Doc 1         Filed 05/28/19          Entered 05/28/19 13:07:54                         Page 2 of 52 5/28/19 1:04PM
Debtor    Hermitage Inn Real Estate Holding Company, LLC                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7139

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District   Vermont                      When       5/22/19                    Case number   19-10214
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Hermitage Club, LLC                                            Relationship             Affilate
                                                  District   Connecticut                  When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                Case 19-20903              Doc 1        Filed 05/28/19             Entered 05/28/19 13:07:54                      Page 3 of 52 5/28/19 1:04PM
Debtor   Hermitage Inn Real Estate Holding Company, LLC                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-20903            Doc 1        Filed 05/28/19             Entered 05/28/19 13:07:54                     Page 4 of 52 5/28/19 1:04PM
Debtor    Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 28, 2019
                                                  MM / DD / YYYY


                             X   /s/ James R. Barnes                                                      James R. Barnes
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Douglas S. Skalka                                                     Date May 28, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Douglas S. Skalka ct00616
                                 Printed name

                                 Neubert, Pepe & Monteith, P.C.
                                 Firm name

                                 195 Church Street, 13th Floor
                                 New Haven, CT 06510
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     203-821-2000                  Email address      dskalka@npmlaw.com

                                 ct00616 CT
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                    Case 19-20903                   Doc 1            Filed 05/28/19         Entered 05/28/19 13:07:54                             Page 5 of 52 5/28/19 1:04PM


 Fill in this information to identify the case:
 Debtor name Hermitage Inn Real Estate Holding Company, LLC
 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT                                                                                      Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Haymaker                                                        100k Club Member                                                                                     $1,500,000.00
 Investments, LLC                                                / Family Legacy
 c/o Louis Chenevert                                             Memberships
 8 Atwater Terrace
 Farmington, CT
 06032
 Don Griesdorn                                                   Deposit on Real                                                                                      $1,300,000.00
 8787 Bay Colony                                                 estate
 Drive
 Apt 2002
 Naples, FL 34108
 Rob Girschek                                                    100k Club Member                                                                                       $700,000.00
 40 Joy Street
 Boston, MA 02114
 IVJMA, LLC -                                                    100k Club Member                                                                                       $600,000.00
 Tanaglia Brothers
 Attn: President or
 General Mgr
 6805 Atlantic Ave
 Wildwood, NJ 08260
 Robert Rubin                                                    100k Club Member                                                                                       $500,000.00
 4 Alpine Loop                                                   Bridge Loan
 West Dover, VT
 05356
 Douglas Hollenbeck                                              100k Club                                                                                              $500,000.00
 29 Timothy Drive                                                Member,
 Westerly, RI 02891                                              Membership
                                                                 Initiation Fee
                                                                 Redemption Value
 G2 Capital                                                      Advisory Services                                                                                      $410,012.33
 535 Boylston Street
 11th Floor
 Attn: President or
 General Mgr
 Boston, MA 02116




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-20903                   Doc 1            Filed 05/28/19         Entered 05/28/19 13:07:54                             Page 6 of 52 5/28/19 1:04PM


 Debtor    Hermitage Inn Real Estate Holding Company, LLC                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Dan McLeod                                                      100k Club Member                                                                                       $350,000.00
 411 Soundview
 Avenue
 Stamford, CT 06902
 Carmen Martocchio                                               100k Club Member                                                                                       $300,000.00
 & W Siracusa
 151 Bamforth Road
 Vernon, CT 06066
 Marcum LLP                                                      Accounting                                                                                             $285,158.00
 Attn: Joseph                                                    Services
 Natarelli
 555 Long Wharf
 Drive
 New Haven, CT
 06511
 Joseph Willen                                                   100k Club Member                                                                                       $250,000.00
 29 Bluff Point Rd
 Northport, NY 11768
 Steven Albert                                                   100k Club Member                                                                                       $200,000.00
 17 Frog Rock Road
 Armonk, NY 10504
 Rob Aubin                                                       100k Club Member                                                                                       $200,000.00
 91 Old Sawmill
 Road
 Londonderry, VT
 05148
 Kevin Siebrecht                                                 100k Club Member                                                                                       $200,000.00
 8 Whispering Way
 Brookfield, CT
 06804
 Dana Nielsen                                                    100k Club Member                                                                                       $200,000.00
 87 Sunset Dr
 Weston, MA 02493
 Bill Russell                                                    100k Club Member                                                                                       $200,000.00
 1085 Sasco Hill Rd
 Fairfield, CT 06824
 Lorista Holdings                                                Rent                                                                                                   $162,000.00
 Attn: President or
 General Mgr
 101 N. Plains
 Industrial Road
 Building 1B Ste 3
 Wallingford, CT
 06492
 8 Stags Leap LLC                                                Rent                                                                                                   $161,102.82
 400 Beach Drive
 #2405
 Attn: President or
 General Mgr
 St Petersburgh, FL
 33617



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-20903                   Doc 1            Filed 05/28/19         Entered 05/28/19 13:07:54                             Page 7 of 52 5/28/19 1:04PM


 Debtor    Hermitage Inn Real Estate Holding Company, LLC                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Rogger & Isabelle                                               100k Club                                                                                              $159,600.00
 Alvarado                                                        Member,
 4 Farrell Road                                                  Membership
 Weston, CT 06883                                                Initiation Fee
                                                                 Redemption Value
 Sean Winters                                                    100k Club Member                                                                                       $150,000.00
 10 Stillwater Road
 St James, NY 11780




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              Case 19-20903                    Doc 1           Filed 05/28/19      Entered 05/28/19 13:07:54               Page 8 of 52 5/28/19 1:04PM

                                                               United States Bankruptcy Court
                                                                        District of Connecticut
 In re      Hermitage Inn Real Estate Holding Company, LLC                                                 Case No.
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Aaron Kehoe
 325 North End Avenue Apt 22B
 New York, NY 10282

 Alan Kurzer
 17 Smith Farm Road
 Bedford, NY 10506

 Alex Hammett
 318 West 71st St Apt 1
 New York, NY 10023

 Andrea Hekemian
 91 Fox Hedge Road,
 Saddle River, NJ 07458

 Anthony Graziano
 42 Deep Run
 Cohasset, MA 02025

 Barry Goldberg
 82 Four Mile Road,
 West Hartford, CT 06107

 Benjamin Willemstyn
 11 Hasler Lane
 Little Silver, NJ 07739

 Betsy Vogel Friedman
 240 Gregory Rd
 Franklin Lakes, NJ 07417

 Bill Allen
 31 Aunt Pattys Lane
 Bethel, CT 06801

 Bill Charon
 17 2nd Avenue,nue
 Bayville, NY 11709

 Brad Asness
 22 Dewart Road
 Greenwich, CT 06830

 Bradley Morris
 71 Woodford Hill Dr
 Avon, CT 06081

Sheet 1 of 8 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 19-20903                    Doc 1           Filed 05/28/19      Entered 05/28/19 13:07:54    Page 9 of 52 5/28/19 1:04PM


 In re:    Hermitage Inn Real Estate Holding Company, LLC                                       Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities   Kind of Interest
 business of holder

 Bryan Rosen
 40 Vanderbilt Rd
 Manhasset, NY 11030

 Carina Calia
 4 Deer Park Rd.
 New Canaan, CT 06840

 Carl Ferenbach
 2 Commonwealth Ave
 Boston, MA 02116

 Carter Sullivan
 434 Mansfield Avenue
 Darien, CT 06820

 Cheryl Rothman/LaFlamme
 126 Whites Rd PO Box 1044
 Wilmington, VT 05363

 Chip Wood
 95 Cayuga Ave.
 Oceanport, NJ 07757

 Chris Drury
 133 West 17th PHC
 New York, NY 10011

 Christopher Croft
 60 E 96th St 4E
 New York, NY 10128

 Christopher Perrone
 23 wallace st PH1
 Red Bank, NJ 07701

 Christopher Pink
 186 E 93rd St
 New York, NY 10128

 Commonwealth Financial Group
 35 Overlook Drive
 Framingham, MA 01701

 Dan Proscia
 5 Yarmouth Dr
 Chatham, NJ 07928



List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 19-20903                    Doc 1          Filed 05/28/19        Entered 05/28/19 13:07:54   Page 10 of 525/28/19 1:04PM


 In re:    Hermitage Inn Real Estate Holding Company, LLC                                       Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities   Kind of Interest
 business of holder

 David Bliss
 58 Compo Mill Cove
 Westport, CT 06880

 David Cameron
 2 Sequan Road
 Watch Hill, RI 02891

 David Cohen
 410 Hidden Valley Ct
 Wyckoff, NJ 07481

 David Mercier
 32 Horizon Lane
 Glastonbury, CT 06033

 Debra Malloy
 11 Upper Highlands Loop
 PO Box 2172
 West Dover, VT 05356

 Dennis Stanek
 1A Gleneagles Dr.
 Farmington, CT 06032

 Diane McCormick
 24 Bourne Avenue
 Sandwich, MA 02563

 Douglas Long
 18 White Tail Way
 Littleton, MA 01460

 Dwight Long
 363 King St.
 Littleton, MA 01460

 Frank Cotrona
 5 Laurelwood Dr
 Wallingford, CT 06492

 Fred Pazmino
 185 S County Rd
 Leyden, MA 01301

 Gary Rothschild
 141 Loring Avenue
 Pelham, NY 10803


List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 19-20903                    Doc 1          Filed 05/28/19        Entered 05/28/19 13:07:54   Page 11 of 525/28/19 1:04PM


 In re:    Hermitage Inn Real Estate Holding Company, LLC                                       Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities   Kind of Interest
 business of holder

 Ian Dilts
 7 Woods End Rd
 Darien, CT 06820

 James R. Barnes
 145 Deercliff Road
 Avon, CT 06001

 Jan Linhart
 7 Orchard Dr
 Purchase, NY 10577

 Jaroslaw Kalecinski
 4 Viewpoint Rd
 Ellington, CT 06029

 Jeff Bornstein
 174 Branchville Road,
 Ridgefield, CT 06877

 Joel Koral
 253 Woodlands Drive
 Tuxedo Park, NY 10987

 John Arege
 17 Paag Lane
 Little Silver, NJ 07739

 John Curran
 1 Captain Copeland Rd
 East Dover, VT 10504

 John Doyle
 224 Hamilton Rd
 Ridgewood, NJ 07450

 John Gannon
 68 Hall Rd.
 Wilmington, VT 05363

 John Heneghan
 14 Hewlett Avenue,nue
 Point Lookout, NY 11569

 John Maher
 82 Whipstick Rd
 Ridgefield, CT 06877



List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 19-20903                    Doc 1          Filed 05/28/19        Entered 05/28/19 13:07:54   Page 12 of 525/28/19 1:04PM


 In re:    Hermitage Inn Real Estate Holding Company, LLC                                       Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities   Kind of Interest
 business of holder

 John Nesland
 400 Beechwood Road
 Ridgewood, NJ 07450

 Jonathan Chason
 16 Huckleberry Road
 Hopkinton, MA 01748

 Joseph Busuttil
 19 Hunting Hollow Ct
 Dix Hills, NY 11746

 Joseph Conti
 76 Marlborough Road
 Glastonbury, CT 06033

 Joseph Pastore
 86 Peaceable St
 Ridgefield, CT 06877

 Joseph Willen
 29 Bluff Point Rd
 Northport, NY 11768

 Justine Robertson
 7 Gull Point
 Monmouth Beach, NJ 07750

 Kevin Siebrecht
 8 Whispering Way
 Brookfield, CT 06804

 Laurence Russian
 39 Keofferam Road
 Old Greenwich, CT 06870

 Lawrence Hesse
 356 West Lake Avenue,
 Bay Head, NJ 08742

 Lawrence Kingsley
 5 Pine Island Rd
 Rye, NY 10580

 Luke Walsh
 57 Chichester Rd
 New Canaan, CT 06840



List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 19-20903                    Doc 1          Filed 05/28/19        Entered 05/28/19 13:07:54   Page 13 of 525/28/19 1:04PM


 In re:    Hermitage Inn Real Estate Holding Company, LLC                                       Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities   Kind of Interest
 business of holder

 Mark Amanti
 PO Box 1325
 East Otis, MA 01029

 Mark Brett
 1 Four Mile Riker Road
 Old Lyme, CT 06371

 Mary Anne Stets/HW Maxwell
 369 Taugwonk Road
 Stonington, CT 06378

 Matthew Stepanski
 19 Conover Lane
 Rumson, NJ 07760

 Michael Lech
 26-2 Cove Road
 Lyme, CT 06371

 Michael Tokarz
 2525 Purchase St
 Purchase, NY 10577

 Nancy Morris
 137 Remington Road
 Manhasset, NY 11030

 Paul Scheier
 210 Central Park South
 Apt 20A
 New York, NY 10019

 Peter Coleman
 65 Pinehurst St
 Lido Beach, NY 11561

 Peter Lovell
 48 Point Lookout
 East Milford, CT 06460

 Richard Baudouin
 9 Indian Springs Road
 Rowayton, CT 06853

 Richard Goldman
 10 Quintard Avenue
 Old Greenwich, CT 06870


List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 19-20903                    Doc 1          Filed 05/28/19        Entered 05/28/19 13:07:54   Page 14 of 525/28/19 1:04PM


 In re:    Hermitage Inn Real Estate Holding Company, LLC                                       Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities   Kind of Interest
 business of holder

 Richard Katz
 55 Farrington St
 Closter, NJ 07624

 Richard St. Jean
 32 Lowell Road
 Concord, MA 01742

 Rob Girschek
 40 Joy Street
 Boston, MA 02114

 Rob Krzanowski
 22 Links Court
 Sparta, NJ 07871

 Robert Coffin
 38 Beacon St Unit 63
 Boston, MA 02108

 Sandra Manzke
 12 Bishop Park Road
 Pound Ridge, NY 10576

 Scott Bigman
 58 Farmington Lane
 Melville, NY 11747

 Sean McHugh
 42 Oak Hill Terrace
 Haddam, CT 06438

 Sean Winters
 10 Stillwater Road
 St James, NY 11780

 Stan Szczepanik
 52 Foxcroft Court
 Southington, CT 06489

 Steven Albert
 17 Frog Rock Road
 Armonk, NY 10504

 Stuart Kovensky
 18 Long Pond Road
 Armonk, NY 10504



List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 19-20903                    Doc 1          Filed 05/28/19          Entered 05/28/19 13:07:54                        Page 15 of 525/28/19 1:04PM


 In re:    Hermitage Inn Real Estate Holding Company, LLC                                                Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder

 Terence Linehan
 8 Johnson Place
 Rye, NY 10580

 Thano Chaltas
 75 Loring Avenue
 Providence, RI 02906

 Timothy Babineau
 2 Holly Lane
 Barrington, RI 02806

 Tom Garten
 77 Bluff Point Road
 South Glastonbury, CT 06073

 Tracy Smith
 38 Stonefield Rd
 Avon, CT 06001

 Whitney Peterson / Paul Connor
 485 Whitfield Street
 Guilford, CT 06437

 William Deakins
 144 Washington Avenue,
 Dobbs Ferry, NY 10522

 William Russell
 1085 Sasco Hill Rd
 Fairfield, CT 06824


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 28, 2019                                                           Signature /s/ James R. Barnes
                                                                                            James R. Barnes

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 8 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-20903                    Doc 1          Filed 05/28/19         Entered 05/28/19 13:07:54    Page 16 of 525/28/19 1:04PM




                                                               United States Bankruptcy Court
                                                                     District of Connecticut
 In re      Hermitage Inn Real Estate Holding Company, LLC                                            Case No.
                                                                                Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 28, 2019                                            /s/ James R. Barnes
                                                                     James R. Barnes/Manager
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 17 of 52


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        15-Hermitage, LLC
                        c/o Updike, Kelly & Spellacy
                        Attn: Kevin J. McEleney, Esq.
                        One Pearl Street, 17th Floor
                        Hartford, CT 06123


                        8 Stags Leap LLC
                        400 Beach Drive #2405
                        Attn: President or General Mgr
                        St Petersburgh, FL 33617


                        A&W Realty LLC
                        Attn: President or General Mgr
                        2 Mountain Park Plaza
                        West Dover, VT 05356


                        Aaron Kehoe
                        325 North End Avenue Apt 22B
                        New York, NY 10282


                        Adrian & Nikki Hamburger
                        15 Bridgette
                        Westerly, RI 02891


                        AFCO
                        5600 North River Road Ste 400
                        Attn: President or General Mgr
                        Rosemont, IL 60018-5187


                        Alan & Diane Kurzer
                        17 Smith Farm Road
                        Bedford, NY 10506


                        Albert Subbloie
                        908 Rainbow Trail
                        Orange, CT 06477


                        Alex Hammett
                        318 West 71st St Apt 1
                        New York, NY 10023


                        Alexandric & Kim Ho
                        20 Parkerville Rd
                        Southborough, MA 01772
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 18 of 52



                    Andrea & David Hekemian
                    91 Fox Hedge Road
                    Saddle River, NJ 07458


                    Andrew & Yvonne Rebak
                    830 Seneca Road
                    Franklin Lakes, NJ 07417


                    Ann Coleman
                    437 Maple Drive
                    Whitingham, VT 05361


                    Anthony & Nicole Graziano
                    42 Deep Run
                    Cohasset, MA 02025


                    Arpad & Madeleine Fejos
                    69 Broadfield Rd
                    Hamden, CT 06517


                    ASSURANCE AGENCY, LTD.
                    P O BOX 5653
                    Attn: President or General Mgr
                    CAROL STREAM, IL 60197-5653


                    Atomic Professional Audio Inc
                    Attn President or General Mgr
                    364A Innovation Drive
                    North Clarendon, VT 05759


                    Austin Design Inc.
                    Attn: President or General Mgr
                    2 Mead Street
                    Greenfield, MA 01301


                    Barnstormer Summit Lift, LLC
                    Attn: President or General Mgr
                    29 S Main St Ste 327
                    West Hartford, CT 06107


                    Barnstormer Summit Lift, LLC
                    c/o Zeisler & Zeisler
                    10 Middle Street, 15th Floor
                    Bridgeport, CT 06604
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 19 of 52



                    Barry & Jill Goldberg
                    82 Four Mile Road
                    West Hartford, CT 06107


                    Barry & Joy Schwartz
                    118 Dogwood Court
                    Stamford, CT 06903


                    Becky Esposito
                    11 Birch Rd
                    Darien, CT 06820


                    Benjamin Willemstyn
                    11 Hasler Lane
                    Little Silver, NJ 07739


                    Berkshire Bank
                    Attn: President or General Mgr
                    1259 E Columbus Ave Ste 301
                    Springfield, MA 01105


                    Betsy & Dan Vogel Friedman
                    240 Gregory Rd
                    Franklin Lakes, NJ 07417


                    Bettima & Douglas Bosma
                    59 Wrights Mill Rd
                    Armonk, NY 10504


                    Bill & Ali Charon
                    17 2nd Avenue,nue
                    Bayville, NY 11709


                    Bill & Joyce Allen
                    31 Aunt Pattys Lane,
                    Bethel, CT 06801


                    Bill & Yvonne Deakins
                    144 Washington Avenue
                    Dobbs Ferry, NY 10522
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 20 of 52



                    Bill and Tatiana Geist
                    933 Tryon St
                    South Glastonbury, CT 06073


                    Bill Geist
                    933 Tryon St.
                    South Glastonbury, CT 06073


                    Bill Russell
                    1085 Sasco Hill Rd
                    Fairfield, CT 06824


                    Billy Deakins
                    144 Washington Ave
                    Dobbs Ferry, NY 10522


                    Bob Fisher
                    535 Shearer Hill Rd
                    Brattleboro, VT 05301


                    Bradley & Amy Morris
                    71 Woodford Hill Dr
                    Avon, CT 06081


                    Brian & Allison Lorber
                    6 Rolling Hill Rd
                    Old Westbury, NY 11568


                    Brian Costello
                    5 Nolen Lane,
                    Darien, CT 06820


                    Brian Lorber
                    6 Rolling Hill Rd.
                    Old Westbury, NY 11568


                    Browns Country Services LLC
                    Attn: Jeffrey C Brown
                    797 VT Rte 100
                    Wilmington, VT 05363
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 21 of 52



                    Bryan & Barbara Rosen
                    40 Vanderbilt Rd
                    Manhasset, NY 11030


                    BSA Architects, Inc.
                    dba Bull Stockwell Allen
                    Attn: President or General Mgr
                    300 Montgomery Street Ste 1135
                    San Francisco, CA 94104


                    Builders Services, Inc.
                    Attn: President or General Mgr
                    NEED ADDRESS
                    NEED ADDRESS


                    Carina Calia
                    4 Deer Park Rd
                    New Canaan, CT 06840


                    Carl Ferenbach
                    2 Commonwealth Avenue
                    Boston, MA 02116


                    Carmen Martocchio & W Siracusa
                    151 Bamforth Road
                    Vernon, CT 06066


                    Carol H. Butler Trust
                    c/o Pamela Keefe, Trustee
                    241 White Oak Shade Road
                    New Canaan, CT 06840


                    Carter & Anne Sullivan
                    434 Mansfield Avenue
                    Darien, CT 06820


                    Chad V. Bullock
                    48 Ruth Way
                    Wilmington, VT 05363


                    CHAMONIX STAG'S LEAP HOA
                    C/O TPW MANAGEMENT LLC
                    PO BOX 60666
                    Attn: President or General Mgr
                    PHOENIX, AZ 85082-0666
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 22 of 52



                    Charles & Sheri Daknis
                    34 Rivers Edge Drive
                    Little Silver, NJ 07739


                    Charles Collins
                    20 Prospect Avenue
                    Larchmont, NY 10538


                    Charles Collins & Ana Cladera
                    20 Prospect Avenue
                    Larchmont, NY 10538


                    Charles Daknis
                    34 Rivers Edge Drive
                    Little Silver, NJ 07739


                    Cheryl LaFlamme
                    126 Whites Rd
                    PO Box 1044
                    Wilmington, VT 05363


                    Chip Wood
                    95 Cayuga Avenue
                    Oceanport, NJ 07757


                    Chris & Ellen Nakatani
                    161 Grand St Apt 4A
                    New York, NY 10013


                    Chris & Jill Drury
                    133 West 17th PHC
                    New York, NY 10011


                    Christopher & Beth Ann Perrone
                    23 Wallace St PH1
                    Red Bank, NJ 07701


                    Christopher & Paula Pink
                    186 E 93rd St
                    New York, NY 10128
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 23 of 52



                    Christopher & Sharon Neuner
                    166 Washington Avenue
                    Chatham, NJ 07928


                    Christopher Croft
                    60 E 96th St 4E
                    New York, NY 10128


                    Cincinnati Insurance
                    PO Box 145620
                    Attn: President or General Mgr
                    Cincinnati, OH 45250-5620


                    Coldbrook Fire District No. 1
                    Attn: President or General Mgr
                    18 Coldbrook Road
                    Wilmington, VT 05363-9624


                    Commonwealth Financial Group
                    35 Overlook Drive
                    Attn: President or General Mgr
                    Framingham, MA 01701


                    Craig Doersch
                    9 King Philip Tr
                    Sandy Hook, CT 06482


                    Craig Doersch Painting, LLC
                    Attn President or General Mgr
                    9 King Phillip Trail
                    Sandy Hook, CT 06482


                    Dale Ribaudo
                    26 Country Club Lane
                    East Granby, CT 06026


                    Dan & Karen Proscia
                    5 Yarmouth Dr
                    Chatham, NJ 07928


                    Dan & Stacy Weinstein
                    31 Mockingbird Lane
                    Glastonbury, CT 06033
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 24 of 52



                    Dan and John Lane
                    dba Lane Plumbing&Heating Inc
                    10 Adams Drive
                    Wilmington, VT 05363


                    Dan McLeod
                    411 Soundview Avenue
                    Stamford, CT 06902


                    Dan Solaz
                    72 Limerick Road
                    Trumbull, CT 06611


                    Dana Nielsen
                    87 Sunset Dr
                    Weston, MA 02493


                    Daniel & Jeannine Thomasch
                    21 Pen Mor Drive
                    Muttontown, NY 11732


                    Dave Otfinoski
                    49 Parkers Point
                    Chester, CT 06412


                    David & James Green Taylor
                    175 Milton St #7
                    Milton, MA 02186


                    David Bliss
                    58 Compo Mill Cove
                    Westport, CT 06880


                    David Cameron
                    2 Sequan Road
                    Watch Hill, RI 02891


                    David Cohen
                    410 Hidden Valley Ct
                    Wyckoff, NJ 07481
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 25 of 52



                    David Koch
                    148 Weeburn Drive
                    New Canaan, CT 06840


                    David Manning Inc
                    Attn President or General Mgr
                    103 Frost Place
                    Brattleboro, VT 05302


                    David Marks
                    779 Prospect Avenue
                    West Hartford, CT 06105


                    David Mercier
                    32 Horizon Lane
                    Glastonbury, CT 06033


                    David Taylor
                    175 Milton St. # 7
                    Milton, MA 02186


                    Debra Malloy
                    11 Upper Highlands Loop
                    PO Box 2172
                    West Dover, VT 05356


                    DECORATIVE INTERIORS
                    4566 MAIN Street
                    Attn: President or General Mgr
                    MANCHESTER CENTER, VT 05255


                    Deidre Kimble
                    10 Stafford Place
                    White Plains, NY 10604


                    Dell Financial
                    c/o Shapiro Dorry Masterson LL
                    Attn: President or General Mgr
                    145 Waterman Street
                    Providence, RI 02906


                    Dell Financial Services LLC
                    Attn: President or General Mgr
                    Mail Stop-PS2DF-23
                    One Dell Way
                    Round Rock, TX 78682
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 26 of 52



                    Dennis & Tarah Bellamy
                    17 Main St
                    Vernon, CT 06066


                    Dennis Stanek
                    1A Gleneagles Dr
                    Farmington, CT 06032


                    Denny Stanek
                    1A Gleneagles Dr.
                    Farmington, CT 06032


                    Derek & Stacey Tietjen
                    21 Vista Dr
                    Little Silver, NJ 07739


                    Diane McCormick
                    24 Bourne Avenue
                    Sandwich, MA 02563


                    Don Griesdorn
                    8787 Bay Colony Drive
                    Apt 2002
                    Naples, FL 34108


                    Donald Jabro
                    27 Brimmer St #3
                    Boston, MA 02108


                    Douglas Hollenbeck
                    29 Timothy Drive
                    Westerly, RI 02891


                    Douglas Long
                    18 White Tail Way
                    Littleton, MA 01460


                    DUNCAN CABLE TV
                    PO Box 685
                    Attn: President or General Mgr
                    WILMINGTON, VT 05363-0685
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 27 of 52



                    Dwight Long
                    363 King St
                    Littleton, MA 01460


                    Elliot Cooperstone
                    6 Marvin Place
                    Westport, CT 06880


                    EPHRAIM MOUNTAIN FARM
                    400 DUTTON DISTRICT Road
                    Attn: President or General Mgr
                    SPRINGFIELD, VT 05156


                    Eric Roemer
                    49 Birch Rd
                    Darien, CT 06820


                    EXXON
                    PO BOX 78001
                    Attn: President or General Mgr
                    PHOENIX, AZ 85062-8001


                    Fisher and Fisher Law Offices
                    Attn: President or General Mgr
                    114 Main Street
                    Boston, MA 02108


                    Frank Cotrona
                    5 Laurelwood Dr
                    Wallingford, CT 06492


                    Fred & Susan Pazmino
                    185 S County Rd
                    Leyden, MA 01301


                    Fred H. Hamblet, LLC
                    Attn: President or General Mgr
                    29 Victoria Street
                    Keene, NH 03431


                    G2 Capital
                    535 Boylston Street 11th Floor
                    Attn: President or General Mgr
                    Boston, MA 02116
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 28 of 52



                    Garold Miller
                    4 Mohawk Dr
                    West Hartford, CT 06117


                    Gary Rothschild
                    141 Loring Avenue
                    Pelham, NY 10803


                    Gordon Bristol Consulting
                    Attn President or General Mgr
                    279 Sunset Lake Rd
                    Williamsville, VT 05362


                    Gordon Bristol Consulting dba
                    Gordon Bristol Consulting LLC
                    279 Sunset Lake Rd
                    Williamsville, VT 05362


                    Green Mountain Power
                    Attn: President or General Mgr
                    163 Acorn Lane
                    Colchester, VT 05446


                    Greenfield Glass Company
                    Attn President or General Mgr
                    52 River Street
                    Greenfield, MA 01301


                    Greg Rosen
                    170 East End Avenue, Apt 8D
                    New York, NY 10128


                    Gregg Clark
                    8 Willowmere Avenue
                    Riverside, CT 06878


                    Grenoble Group
                    c/o Langrock Sperry & Wool LLP
                    Attn: President or General Mgr
                    210 College Street
                    Burlington, VT 05402


                    Harrington Engineering Inc.
                    Attn President or General Mgr
                    7868 Pomfret Road
                    North Pomfret, VT 05053
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 29 of 52



                    Haymaker Investments, LLC
                    c/o Louis Chenevert
                    8 Atwater Terrace
                    Farmington, CT 06032


                    Howard Kotkin
                    8 Baileys Mill Rd
                    Basking Ridge, NJ 07920


                    HUTTER CONSTRUCTION CORPORATIO
                    810 TURNPIKE Road
                    Rte 124 POBOX 257
                    Attn: President or General Mgr
                    NEW IPSWICH, NH 03071


                    Ian Dilts
                    7 Woods End Rd
                    Darien, CT 06820


                    Internal Revenue Service
                    Central Insolvency Operation
                    PO Box 7346
                    Philadelphia, PA 19101-7346


                    International Financial
                    Services Corporation
                    Attn: President or General Mgr
                    1113S Milwaukee Ave Ste 301
                    Libertyville, IL 60048


                    Iron Horse Standing Seam Roofi
                    Co aka Iron Horse Roofing Co
                    Attn: President or General Mgr
                    PO Box 221, 1350 Route 11
                    Londonderry, VT 05148


                    IVJMA, LLC - Tanaglia Brothers
                    Attn: President or General Mgr
                    6805 Atlantic Ave
                    Wildwood, NJ 08260


                    Jack Murphy
                    140 Stoneleigh Rd
                    New Canaan, CT 06840
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 30 of 52



                    James R Barnes 2009 Irrev GRAT
                    John DelNegro, Esq.
                    71 Nook Farms Road
                    Windsor, CT 06095


                    James R. Barnes
                    145 Deercliff Road
                    Avon, CT 06001


                    James Winiarski
                    115 Drumlin Hill Rd
                    Bolton, MA 01740


                    Jan Linhart
                    7 Orchard Dr
                    Purchase, NY 10577


                    Jaroslaw Kalecinski
                    4 Viewpoint Rd
                    Ellington, CT 06029


                    Jason Barnett
                    48 Arasley Avenue
                    West Irvington, NY 10533


                    Jason Gies
                    64 Knollwood Lane
                    Darien, CT 06820


                    Jeff & Jill Bornstein
                    174 Branchville Road
                    Ridgefield, CT 06877


                    Jeff Koslowsky
                    6 Brookline Rd
                    Scarsdale, NY 10583


                    Jeremiah O'Dwyer
                    85 Bayberry Hill Road
                    Avon, CT 06001
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 31 of 52



                    Jeremy C. Powers
                    c/o Jess T Schwidde, Esq.
                    PO Box 28
                    Rutland, VT 05702-0028


                    Jim & Emily Boshart
                    296 Mountain Avenue
                    Ridgewood, NJ 07450


                    Jim Ryan
                    P O Box 663
                    Bondville, VT 05340


                    Jimmy Winters
                    319 Old Mill Rd.
                    St. James, NY 11780


                    Joe Pastore
                    86 Peaceable St
                    Ridgefield, CT 06877


                    Joel Koral
                    253 Woodlands Drive
                    Tuxedo Park, NY 10987


                    Johannes Boeckmann
                    140 Davis Street
                    Hamden, CT 06517


                    John & Crista Gannon
                    68 Hall Rd
                    Wilmington, VT 05363


                    John & Theresa Curran
                    1 Captain Copeland Rd
                    East Dover, VT 10504


                    John Arege
                    17 Paag Lane
                    Little Silver, NJ 07739
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 32 of 52



                    John Doyle
                    224 Hamilton Rd
                    Ridgewood, NJ 07450


                    John Fitzgerald
                    36 Kane Avenue
                    Larchmont, NY 10538


                    John Heneghan
                    14 Hewlett Avenue
                    Point Lookout, NY 11569


                    John Maher
                    82 Whipstick Rd
                    Ridgefield, CT 06877


                    John Maraganore
                    49 Constellation Warf
                    Charlestown, MA 02129


                    John Nesland
                    400 Beechwood Road
                    Ridgewood, NJ 07450


                    John Visgilio
                    6 Whitman Lane
                    Old Lyme, CT 06371


                    Jon & Kate Kaplan
                    280 Hollow Tree Ridge Rd
                    Darien, CT 06820


                    Jonathan Chason
                    16 Huckleberry Road
                    Hopkinton, MA 01748


                    Jonathan Cody
                    131 Thayer Pond Rd
                    New Canaan, CT 06840
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 33 of 52



                    Joseph Busuttil
                    19 Hunting Hollow Ct
                    Dix Hills, NY 11746


                    Joseph Conti
                    76 Marlborough Road
                    Glastonbury, CT 06033


                    Joseph Willen
                    29 Bluff Point Rd
                    Northport, NY 11768


                    Joyce Land Surveying Corp
                    Attn: Benjamin A Joyce
                    37 Atherton Road
                    Wilmington, VT 05363


                    Justin Meng
                    10 Rock Hill Lane
                    Scarsdale, NY 10583


                    Justine Robertson
                    7 Gull Point
                    Monmouth Beach, NJ 07750


                    KENLAN, A. JAY, ESQ.,PLLC
                    25 WASHINGTON Street
                    Attn: President or General Mgr
                    RUTLAND, VT 05701


                    Kenneth Corriveau
                    15 Old Orchard Road
                    Riverside, CT 06878


                    Kevin Heneghan
                    14 Hewlett Avenue
                    Point Lookout, NY 11569


                    Kevin Siebrecht
                    8 Whispering Way
                    Brookfield, CT 06804
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 34 of 52



                    Key Drilling & Blasting Svcs
                    Attn President or General Mgr
                    14 Trowbridge Road
                    Keene, NH 03431


                    Kimberly & Bob Anderson
                    335 West Beach Rd
                    Charlestown, RI 02813


                    KraftCPA's PLLC
                    555 Great Circle Road
                    Attn: President or General Mgr
                    Nashville, TN 37228


                    Lakeland Bank
                    Attn: President or General Mgr
                    166 Changebridge Road
                    Montville, NJ 07045


                    Laurence Russian
                    39 Keofferam Road
                    Old Greenwich, CT 06870


                    Law Offcs of John Del Negro
                    71 Nook Farms Road
                    Attn: John Del Negro, Esq.
                    Windsor, CT 06106


                    Lawrence Hesse
                    356 West Lake Avenue
                    Bay Head, NJ 08742


                    Lawrence Kingsley
                    5 Pine Island Rd
                    Rye, NY 10580


                    Len Kunin
                    149 Emery Dr
                    Stamford, CT 06902


                    Linda Goddard
                    18 Hemlock Drive
                    Essex, CT 06426
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 35 of 52



                    Lisa Yurko
                    51 Crafts Road
                    Carmel, NY 10512


                    Lorista Holdings
                    Attn: President or General Mgr
                    101 N. Plains Industrial Road
                    Building 1B Ste 3
                    Wallingford, CT 06492


                    Lou Garcia
                    128 West Hills Road
                    New Canaan, CT 06840


                    Louis Chenevert
                    8 Atwater Terrace
                    Farmington, CT 06032


                    LPV
                    c/o Updike, Kelly & Spellacy
                    One Pearl Street, 17th Floor
                    Hartford, CT 06123


                    Lucas Turton
                    32 Rutland St 1R
                    Boston, MA 02118


                    Luke Walsh
                    57 Chichester Rd
                    New Canaan, CT 06840


                    Macrolease Corporation
                    Attn President or General Mgr
                    185 Express Street Ste 100
                    Plainview, NY 11803


                    Mag Hassan
                    436 Frogtown Rd
                    New Canaan, CT 06840


                    Makiaris Media Services
                    101 Centerpoint Dr SUITE 101
                    Attn: President or General Mgr
                    Middletown, CT 06457
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 36 of 52



                    Manchester Carpet Care Inc.
                    Attn President or General Mgr
                    6 Manchester Valley Road
                    Manchester Center, VT 05255


                    Mansfield Hotel & Spa
                    5800 St Denis Suite 402
                    Montreal QC H2S 3L5


                    Marcum LLP
                    Attn: Joseph Natarelli
                    555 Long Wharf Drive
                    New Haven, CT 06511


                    Mark & Karen Amanti
                    PO Box 1325
                    East Otis, MA 01029


                    Mark Brett
                    1 Four Mile Riker Rd.
                    Old Lyme, CT 06371


                    Mark Buschmann
                    359 Dan's Hwy
                    New Canaan, CT 06840


                    Mark Shafir
                    113 East 90th Street
                    New York, NY 10128


                    Mark Shafir & Hillary Shafer
                    113 East 90th Street
                    New York, NY 10128


                    Mary Anne Stets
                    369 Taugwonk Road
                    Stonington, CT 06378


                    MassDOT
                    EZDriveMA Pymt Processing Ctr
                    PO BOX 847840
                    Attn: President or General Mgr
                    Boston, MA 02241-7448
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 37 of 52



                    Matthew Curtis
                    c/o Updike Kelly & Spellacy
                    Attn: Kevin J. McEleney, Esq.
                    One Pearl Street, 17th Floor
                    Hartford, CT 06123


                    Matthew Stepanski
                    19 Conover Lane
                    Rumson, NJ 07760


                    McCluskey, John & Co. P.C.
                    ROUTE 100
                    P O BOX 188
                    Attn: President or General Mgr
                    WEST DOVER, VT 05356


                    Metropolitan Golf Assn
                    Attn: President or General Mgr
                    28 VT ROUTE 110
                    SOUTH ROYALTON, VT 05068


                    Michael & Ann Quattrochi
                    26 Bentley Lane
                    Syosset, NY 11791


                    Michael & Kara Lech
                    26-2 Cove Road
                    Lyme, CT 06371


                    Michael & Noemi Radziemski
                    633 North Broadway
                    Nyack, NY 10960


                    Michael Culnen
                    32 School House Ln.
                    Morristown, NJ 07960


                    Michael Fayette
                    dba MFayette Carpentry, LLC
                    284 Route 100
                    West Dover, VT 05356


                    Michael Fayette Stephen Kunkle
                    dba Stephen Kunkle Carpentry
                    98 Forrett Drive
                    Vernon, VT 05354
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 38 of 52



                    Michael Posillico
                    1750 New Highway
                    Farmingdale, NY 11735


                    Mike & Lourdes Culnen
                    32 School House Lane,
                    Morristown, NJ 07960


                    Mike Lariviere
                    31 Priscilla Road
                    Wellesley Hills, MA 02481


                    Mike Quinn
                    745 Magic Circle
                    Londenderry, VT 05148


                    Mike Slomsky
                    9 Boulder Trail
                    Chappaqua, NY 10514


                    Mike Tokarz
                    2525 Purchase St
                    Purchase, NY 10577


                    Moutain Glass and Lock Corp
                    Attn President or General Mgr
                    57 Jackson Ave
                    Rutland, VT 05701


                    MR Steel Acquisition Corp.
                    dba Ameri-Fab
                    Attn President or General Mgr
                    4100 W Glenrosa Ave
                    Phoenix, AZ 85019


                    MURTHA CULLINA LLP
                    Dept 101011
                    PO BOX 150435
                    Attn: President or General Mgr
                    Hartford, CT 06115-0435


                    Nancy Morris
                    137 Remington Road
                    Manhasset, NY 11030
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 39 of 52



                    NEC Financial Services LLC
                    Attn President or General Mgr
                    250 Pehle Ave Ste 704
                    Saddle Brook, NJ 07663-5806


                    Neil Blumenthal
                    37 West 12th Street, Apt 8J
                    New York, NY 10011


                    Nick & Kat Beevers
                    751 Lake Ave
                    Greenwich, CT 06830


                    Nick Beevers
                    751 Lake Ave.
                    Greenwich, CT 06830


                    Nick Botta
                    28 Warewoods Road
                    Saddle River, NJ 07458


                    Noah Goodman
                    90 Crestview Cir
                    Longmeadow, MA 01106


                    Nordic Valley Properties LLC
                    Attn: President or General Mgr
                    34 Look Road
                    Wilmington, VT 05363


                    NORTHBRANCH FIRE DIST #1
                    78 DOOR FITCH Road
                    Attn: President or General Mgr
                    WEST DOVER, VT 05356


                    Northern Building Supplies,Inc
                    Attn: President or General Mgr
                    7 Loop Road
                    Newfane, VT 05345


                    NS Leasing, LLC
                    Attn: President or General Mgr
                    747 Pine Street Ste 201
                    Burlington, VT 05401
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 40 of 52



                    Oakleaf Marine Management Corp
                    Attn: President or General Mgr
                    c/o Inc Services, Ltd
                    1125 West St., Ste 229
                    Annapolis, MD 21401


                    OPCO Americas, LLC dba Aethos
                    Costello Valente Gentry PC
                    PO BOX 483
                    Attn: President or General Mgr
                    Brattleboro, VT 05302


                    Open Table, Inc.
                    29109 Network Place
                    Attn: President or General Mgr
                    Chicago, IL 60673-1291


                    Patrick Aubry
                    29 Contessa Court
                    Port Jefferson, NY 11777


                    Paul & Shannon Weymouth
                    317 Wrights Mill Rd
                    Coventry, CT 06238


                    Paul Scheier
                    210 Central Park South
                    Apt 20
                    New York, NY 10019


                    Paul Verrochi
                    33 Beaver Place
                    Boston, MA 02108


                    Peter Chase
                    273 Southdown Road
                    Lloyd Harbor, NY 11743


                    Peter Coleman
                    65 Pinehurst St
                    Lido Beach, NY 11561


                    Peter Harding
                    1050 Old Academy Road
                    Fairfield, CT 06824
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 41 of 52



                    Peter Lovell
                    48 Point Lookout
                    East Milford, CT 06460


                    Peter Mundheim
                    22 Beach Avenue
                    Larchmont, NY 10538


                    Peter Schwarz
                    2 Hickory Lane
                    Mount Kisco, NY 10549


                    Pioneer Timber Frames LLC
                    Attn President or General Mgr
                    PO Box 1057
                    Wilmington, VT 05363


                    PJB Home Center, Inc.
                    Perkins Home Center
                    Attn President or General Mgr
                    PO Box 430
                    West Chesterfield, NH 03466


                    Plimpton Excavating LLC
                    Attn President or General Mgr
                    496 East Hill Road
                    Wardsboro, VT 05355


                    PREMIER COPPER PRODUCTS LLC
                    23910 N 19TH Avenue
                    BLDG 4 SUITE 62
                    Attn: President or General Mgr
                    PHOENIX, AZ 85085


                    Ralph Guardiano
                    391 Boston Post Rd
                    Madison, CT 06443


                    RCN Capital LLC
                    Attn: President or General Mgr
                    75 Gerber Road East
                    South Windsor, CT 06074
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 42 of 52



                    RCN Capital LLC, ATIMA
                    Attn: President or General Mgr
                    75 Gerber Road East
                    South Windsor, CT 06074


                    Reinhart Equipment
                    Attn President or General Mgr
                    32 Thompson Drive
                    Essex Junction, VT 05452


                    Reinhart Foodservice, LLC
                    Attn: President or General Mgr
                    6250 N River Rd Ste 9000
                    Des Plaines, IL 60018


                    RFID HOTEL
                    55 Skyline Drive Suite 2850
                    Attn: President or General Mgr
                    Lake Mary, FL 32746


                    Richard & Darcy Katz
                    55 Farrington St
                    Closter, NJ 07624


                    Richard Baudouin
                    9 Indian Springs Road
                    Rowayton, CT 06853


                    Richard Goldman
                    10 Quintard Avenue
                    Old Greenwich, CT 06870


                    Richard St. Jean
                    32 Lowell Road
                    Concord, MA 01742


                    RITZ-CRAFT CORPORATION OF PA,
                    15 Industrial Park Road
                    Attn: President or General Mgr
                    Mifflinburg, PA 17844-7992


                    Rob Aubin
                    91 Old Sawmill Road
                    Londonderry, VT 05148
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 43 of 52



                    Rob Girschek
                    40 Joy Street
                    Boston, MA 02114


                    Rob Krzanowski
                    22 Links Court
                    Sparta, NJ 07871


                    Robert & Jennifer King
                    83 Walbridge Road
                    West Hartford, CT 06119


                    Robert & Rebecca Coffin
                    38 Beacon St Unit 63
                    Boston, MA 02108


                    Robert Fisher
                    PO Box 621
                    Brattleboro, VT 05302-0621


                    Robert Rubin
                    4 Alpine Loop
                    West Dover, VT 05356


                    Roger Cardinal
                    24 Bourne Avenue
                    Sandwich, MA 02563


                    Rogger & Isabelle Alvarado
                    4 Farrell Road
                    Weston, CT 06883


                    Rogger Alvarado
                    4 Farrell Road
                    Weston, CT 06883


                    Rosario Ruffino
                    4 Trailside Place
                    Saddle River, NJ 07458
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 44 of 52



                    RTM Capital Partners, Inc.
                    c/o Updike, Kelly & Spellacy
                    Attn: Kevin J. McEleney, Esq.
                    One Pearl Street 17th Floor
                    Hartford, CT 06123


                    Sandra Manzke
                    12 Bishop Park Road
                    Pound Ridge, NY 10576


                    Scott & Debbie Bigman
                    58 Farmington Lane
                    Melville, NY 11747


                    Scott Johnston
                    27 Beach Drive
                    Darien, CT 06820


                    Sean McHugh
                    42 Oak Hill Terrace
                    Haddam, CT 06438


                    Sean Winters
                    10 Stillwater Road
                    St James, NY 11780


                    Seth and Jennifer Goodman
                    65 Pendleton Lane
                    Longmeadow, MA 01106


                    Seth Goodman
                    65 Pendleton Lane
                    Longmeadow, MA 01106


                    SHEFFIELD FINANCIAL
                    PO BOX 580229
                    Attn: President or General Mgr
                    CHARLOTTE, NC 28258-0229


                    Sheila Talty
                    3 Bailey Drive
                    Guilford, CT 06437
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 45 of 52



                    SOLAR SENSE VT XIII LLC
                    CRESTMARK BANK
                    PO BOx 5935 Drawer 309
                    Attn: President or General Mgr
                    TROY, MI 48007-5935


                    SOLARSENSE VT VIII LLC
                    CRESTMARK BANK
                    PO BOX 5935 Drawer 303
                    Attn: President or General Mgr
                    TROY, MI 48007-5935


                    SOLARSENSE VT XII LLC
                    CRESTMARK BANK
                    PO BOX 5935 Drawer 302
                    TROY, MI 48007-5935


                    SOUTHERN VERMONT SPRINKLER SER
                    35 WILLIAMS Street
                    Attn: President or General Mgr
                    BRATTLEBORO, VT 05301


                    Southworth Electrical Inc
                    Attn President or General Mgr
                    PO Box 20
                    West Wardsboro, VT 05360


                    Sprung Structures
                    Attn: President or General Mgr
                    5000 Tilghman Street Ste 155
                    Allentown, PA 18104


                    Squire Capital
                    c/o Dan Proscia
                    5 Yarmouth Drive
                    Chatham, NJ 07928


                    Stan Szczepanik
                    52 Foxcroft Court
                    Southington, CT 06489


                    STATE OF VERMONT
                    440 ASA BLOOMER STATE OFFICE B
                    Attn: President or General Mgr
                    RUTLAND, VT 05701-0503
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 46 of 52



                    Stephen Kunkle
                    dba Stephen Kunkle Carpentry
                    98 Forrett Drive
                    Vernon, VT 05354


                    Steven Albert
                    17 Frog Rock Road
                    Armonk, NY 10504


                    Stuart Kovensky
                    18 Long Pond Road
                    Armonk, NY 10504


                    SUBURBAN COMBINED ACCOUNTS
                    4 MILL Street
                    Attn: President or General Mgr
                    WILMINGTON, VT 05363


                    SUNDANCE SPAS, INC.
                    7283 COLLECTION CENTER DR
                    Attn: President or General Mgr
                    CHICAGO, IL 60693


                    SUPERIOR WALLS OF NORTHEAST LL
                    PO BOX 759 824 EAST MAIN Stre
                    Attn: President or General Mgr
                    EPHRATA, PA 17522


                    Susan McCann
                    153 Middle Haddam Road
                    Middle Haddam, CT 06456


                    SVT Masonry Incorporated
                    Attn: President or General Mgr
                    1185 Glasenbury Road
                    Shaftsbury, VT 05262


                    Swan Electric, Inc.
                    Attn President or General Mgr
                    18 Coldbrook Rd
                    Wilmington, VT 05363


                    Sysco Albany, LLC
                    Attn: President or General Mgr
                    One Liebich Lane
                    Clifton Park, NY 12065
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 47 of 52



                    Terence & Laura Linehan
                    8 Johnson Place
                    Rye, NY 10580


                    Terex Financial Services, Inc.
                    Attn: President or General Mgr
                    200 Nyala Farm Road
                    Westport, CT 06880


                    TFT Holdings, LLC
                    Attn: Gary Greenstein
                    8 Upland Lane
                    Armonk, NY 10504


                    Thano & Alison Chaltas
                    75 Loring Avenue
                    Providence, RI 02906


                    The Inn at Sawmill Farm, LLC
                    Attn: President or General Mgr
                    105 West Jefferson Ave
                    Wildwood, NJ 08260


                    THE PORT AUTHORITY OF NY & NJ
                    VIOLATIONS PROCESSING CENTER
                    PO BOX 15186
                    Attn: President or General Mgr
                    ALBANY, NY 12212-5186


                    The Portland Group
                    390 Franklin St
                    Attn: President or General Mgr
                    Framingham, MA 01702


                    Thomas & Sharon Quinn
                    96 High Street
                    Plainville, MA 02762


                    Thomas Whit & Eliz Armstrong
                    c/o Gravel & Shea PC
                    76 St. Paul Street, 7th Floor
                    Burlington, VT 05401


                    Timothy Babineau
                    2 Holly Lane
                    Barrington, RI 02806
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 48 of 52



                    Timothy Treanor
                    10 Shady Lane
                    Chappqua, NY 10514


                    Timothy Walding
                    4 Mckesson Hill Road
                    Chappaqua, NY 10514


                    Tom DeLitto
                    38 Edinburg Lane
                    Trumbull, CT 06611


                    Tom Garten
                    77 Bluff Point Road
                    South Glastonbury, CT 06073


                    TOUGH MUDDER INCORPORATED
                    15 METROTECH CENTER 7TH FLOOR
                    Attn: President or General Mgr
                    BROOKLYN, NY 11201


                    Town of Dover
                    Attn: Tax Collector
                    PO Box 527
                    West Dover, VT 05356-0527


                    Town of Wilmington
                    Attn: Tax Collector
                    Wilmington Town Hall
                    2 East Main Street
                    Wilmington, VT 05363


                    Town of Wilmington, Vermont
                    Attn Scott Tucker Town Manager
                    PO Box 217
                    Wilmington, VT 05363


                    Tracy Smith
                    38 Stonefield Rd
                    Avon, CT 06001


                    TRANZON AUCTION PROPERTIES
                    93 EXCHANGE Street
                    P O BOX 4508
                    Attn: President or General Mgr
                    PORTLAND, ME 04112-4508
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 49 of 52



                    Trinity Engineering &
                    Technical Services LLC
                    Attn President or General Mgr
                    751 Main Road
                    Stamford, VT 05352


                    Triple T Trucking
                    Attn: President or General Mgr
                    437 Vernon Street
                    Brattleboro, VT 05301


                    TRUE WORLD FOODS
                    Attn: President or General Mgr
                    22 Food Mart Road
                    Boston, MA 02118


                    TWIN PINES CONSTRUCTION LLC
                    304 OLD NEWPORT Road
                    Attn: President or General Mgr
                    CLAREMONT, NH 03743


                    Tyler and Rose Dickson
                    9 Hunter Lane
                    Rye, NY 10580


                    Tyler Dickson
                    9 Hunter Lane
                    Rye, NY 10580


                    US Dept of Labor
                    The Curtis Center Ste 850 West
                    170 S. Independence Mall West
                    Philadelphia, PA 19106-3323


                    Vareschi Plumbing & Heating
                    Attn President or General Mgr
                    1151 Massachusetts
                    North Adams, MA 01247


                    Vermont Department of Tax
                    133 State Street
                    Montpelier, VT 05633
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 50 of 52



                    VERTITECH IT
                    4 OPEN SQUARE WAY SUITE 310
                    Attn: President or General Mgr
                    HOLYOKE, MA 01040


                    Virany Hillard
                    29 Gray Rock Lane
                    Chappaqua, NY 10514


                    VT Secretary of State
                    128 State Street
                    Montpelier, VT 05633-1101


                    W & B MAINTENANCE
                    PO BOX 18
                    Attn: President or General Mgr
                    EAST DOVER, VT 05341


                    W&W Building Supply
                    Attn: President or General Mgr
                    434 Rte 100
                    Wilmington, VT 05363


                    Walker Kimball
                    200 Mending Walls Road
                    Manchester Center, VT 05255


                    Walker Manzke
                    12 Bishop Park Road
                    Pound Ridge, NY 10576


                    WATERSHED MANAGEMENT DIVISION,
                    1 NATIONAL LIFE DRIVE
                    MAIN BUILDING SECOND FLOOR
                    MONTPELIER, VT 05620-3522


                    Western Equipment Finance, Inc
                    Attn: President or General Mgr
                    503 HIGHWAY 2 WEST
                    Devils Lake, ND 58301


                    Whitney Peterson
                    485 Whitfield Street
                    Guilford, CT 06437
Case 19-20903   Doc 1   Filed 05/28/19   Entered 05/28/19 13:07:54   Page 51 of 52



                    Windham Architectural Metals
                    Attn President or General Mgr
                    86 Brook Street
                    Whitingham, VT 05361
             Case 19-20903                    Doc 1          Filed 05/28/19       Entered 05/28/19 13:07:54       Page 52 of 525/28/19 1:04PM




                                                               United States Bankruptcy Court
                                                                      District of Connecticut
 In re      Hermitage Inn Real Estate Holding Company, LLC                                             Case No.
                                                                                 Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Hermitage Inn Real Estate Holding Company, LLC in the above captioned action,
certifies that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly
own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under
FRBP 7007.1:



    None [Check if applicable]




 May 28, 2019                                                        /s/ Douglas S. Skalka
 Date                                                                Douglas S. Skalka ct00616
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Hermitage Inn Real Estate Holding Company, LLC
                                                                     Neubert, Pepe & Monteith, P.C.
                                                                     195 Church Street, 13th Floor
                                                                     New Haven, CT 06510
                                                                     203-821-2000 Fax:203-821-2008
                                                                     dskalka@npmlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
